COX, Judge
(concurring):
Although I agree with the conclusion expressed in the majority opinion that admission of the evidence was unduly prejudicial, citing Mil.R.Evid. 403, I find an additional basis for excluding the evidence.
It is interesting to note that the same military judge who presided in this case also sat in United States v. Gaines, 20 M.J. 668 (A.F.C.M.R.1985), pet. denied, 21 M.J. 98 (1985). Indeed, the Court of Military Review affirmed this case relying upon the Gaines decision. However, the Court of Military Review’s and military judge’s reliance on Gaines was misplaced.
First, Gaines sought to have his confession suppressed on the grounds it was involuntary, making the facts and circumstances attendant thereto relevant for the finders of fact. Baldwin did not contest his pretrial statements; no objection was made as to their admissibility, and his testimony at trial was consistent with his pretrial statements.
Second, Baldwin never recanted his pretrial statements but, as I read his testimony, he did try to explain the genesis of his admission to OSI agents that it was possible he had touched the child. However, he was adamant throughout that he had never molested the child or confessed to the same.
Third, the testimony by Baldwin that the Government now claims opened the door to bring in evidence of the deceptive polygraph was not proffered by the defense. Rather, it was nonresponsive testimony by Baldwin to questions posed by court members and the resultant cross-examination by trial counsel. If the door was opened at all — and I don’t believe it was — it was “tugged open” by trial counsel during cross-examination.
I cannot sanction action by the Government to set up admissibility of evidence such as this by trying, itself, to open the door through the cross-examination of an accused. Absent extraordinary circumstances, I also cannot sanction the door being opened by questions from court members when an able and competent defense counsel has struggled mightily to keep that door closed. This is one of the most important reasons for requiring that accused be provided with counsel.
Last, the facts and circumstances regarding Gaines’ confession were relevant to prove it was made voluntarily. Although Baldwin did try to explain his pretrial statement, he never said it had been given involuntarily or that it was untrue. I find nothing in the Government’s question which “make[s] the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” Mil.R. Evid. 401.
The existence of the pretrial confession was uncontested. Baldwin’s trial testimony was consistent with these pretrial statements. Therefore, the “fact that is of con*57sequence,” to wit: a voluntary pretrial statement, is not in issue. The question had no relevance.
It seems rather obvious that trial counsel was faced with an undecided panel. After 3 and 1/2 hours of deliberations, they had to inquire about the meaning of a 3-to-3 split in the vote. It appears that trial counsel was more interested in landing the “K-0 punch” than he was in explaining the voluntariness of the uncontested pretrial confession. Under these circumstances, I cannot conclude that the error was harmless.
Accordingly, I join my Brothers in reversing the decision below.